DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment, filed 5/11/2022, has been entered. Claims 1-2, 4-8, 11, 13, 15-16, and 20-25 are now pending with claims 3, 9-10, 12, 14, and 17-19 being previously cancelled. 
Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coronado et al. (US 20060219404).
Regarding claim 1: Coronado discloses a system for use in a well to facilitate a gravel packing operation (title; abstr.). Coronado discloses a Y-manifold 12 having a main manifold body and a plurality of exit end shunt connectors (connectors for 16a) extending from the main manifold body to enable connection with corresponding exit end shunt tubes 16b at a position separated from the main manifold body (Fig. 1; [0016]). Coronado discloses a plurality of entrance end shunt connectors (connectors for 16c) extending from the main manifold body to enable connection with corresponding entrance end shunt tubes at a position separated from the main manifold body (Fig. 1; [0016]). 
Regarding claim 2: Coronado discloses that the plurality of exit end shunt connectors comprises two exit end shunt connectors (Fig. 1; [0016]). 
Regarding claim 4: Coronado discloses that the corresponding exit end shunt tubes comprise jumper tubes coupled with transport tubes (Fig. 1; [0016]).
Regarding claim 5: Coronado discloses that the corresponding entrance end shunt tubes comprise jumper tubes coupled with transport tubes (Fig. 1; [0016]). 
Regarding claim 6: Coronado discloses that the main manifold body has conduits through which a gravel slurry can flow (Fig. 1; [0002], [0003], [0016], [0017]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 11, 15-16, 21-22, and 24- 25 are rejected under 35 U.S.C. 103 as being unpatentable over Coronado et al. (US 20060219404) in view of Yeh et al. (US 20080128129).
Coronado discloses the invention substantially as claimed and as discussed above.
Regarding claims 7 and 20: As discussed above, Coronado discloses a system for gravel packing comprising a Y-manifold having a main manifold body, a plurality of exit end shunt connectors extending from the main manifold body, and a plurality of entrance end shunt connectors extending from the main manifold body in a direction generally opposite that of the plurality of exit end shunt connectors (see above; title; abstr.; Fig. 1; [0016]).  
Coronado does not discuss gravel pack arrangements in detail as such is known in the art ([0016]) and thus does not explicitly disclose a first and second shunted blank pipe. Yeh discloses that gravel packing assembly tools may include joint assemblies, in addition to other tools such as open hole packers, inflow control devices, shunted blanks, etc. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art, to have added shunted black pipes, as taught by Yeh, to the gravel packing assembly of Coronado. As Coronado discloses that gravel pack arrangements are known in the art and Yeh discloses that gravel pack arrangements can include shunted blank pipes, it would have been within routine skill to have selected and added/used a known gravel packing assembly tool if so desired. Such a selection and configuration would have been predictable with a reasonable expectation for success and no unexpected results. The examiner finds that the combination of Coronado (shunt connectors and multi-pathway tubes) and Yeh (the use of shunted blank pipe with the screening assemblies) discloses a first shunted blank pipe having a plurality of first blank pipe shunt tubes, the first blank pipe shunt tubes being coupled to the plurality of entrance end shunt connectors via a plurality of first jumper tubes, the first shunted blank pipe being positioned to deliver a gravel slurry into the Y-manifold, a second shunted blank pipe having a plurality of second blank pipe shunt tubes, the second blank pipe shunt tubes being coupled to the plurality of exit end shunt connectors via a plurality of second jumper tubes, the second shunted blank pipe being positioned to receive the gravel slurry from the Y-manifold (the jumper tubes being Coronado’s multi-pathway tubes). 
Regarding claims 8 and 21: Coronado discloses that the plurality of exit end shunt connectors comprises two exit end shunt connectors (Fig. 1; [0016]). 
Regarding claims 11 and 22: Coronado, as modified by Yeh, discloses that the plurality of first blank pipe shunt tubes is twisted along a length of the first shunted blank pipe to achieve a full circumference spacing (Coronado - Fig. 1; [0016] - see 16b; Yeh - discloses the shunted blank tubes over which Coronado’s multi-path tubes run). 
Regarding claims 15 and 24: Coronado, as modified by Yeh, discloses that the Y-manifold comprises two independent commingling volumes, and that each independent commingling volume feeds into one of the two exit end shunt connectors for transportation to at least one of a screen system, a blank pipe, and a transport tube system (Coronado - Fig. 1; [0016] - see 16b; Yeh - discloses the shunted blank tubes over which Coronado’s multi-path tubes run). 
Regarding claims 16 and 25: Coronado, as modified by Yeh, discloses that the Y-manifold comprises a single commingling volume that feeds into both of the exit end shunt connectors for transportation to at least one of a screen system, a blank pipe, and a transport tube system (Coronado - Fig. 1; [0016] - see 16b; Yeh - discloses the shunted blank tubes over which Coronado’s multi-path tubes run). 
Allowable Subject Matter
Claims 13 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicants’ amendments and arguments, filed 5/11/2022, with respect to the rejections of claims 1-2, 4-8, 11, 13, 15-16, and 20-25 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Applicants argue that Coronado fails to disclose a plurality of entrance and exit end shut tube connectors extending from the main manifold body. Applicants asset that the alleged exit end shunt connectors 16a and entrance end shunt connectors 16c are not components of the alleged Y manifold 12, as claimed above but are instead multi-pathway tubes, i.e., shunt tubes. 
Although the examiner appreciates the merits of applicants’ arguments, it appears that applicants have misunderstood the rejection. Coronado clearly illustrates a plurality of exit end shunt connectors to enable connection with corresponding exit end shunt tubes and a plurality of entrance end shunt connectors to enable connection with corresponding entrance end shunt tubes (Fig. 1; [0016]). However, Coronado only numbers the actual tubes and leaves the exit ends and entrance ends unnumbered. However, Coronado does explicitly teach that the tubes “meet in a fluid conveyable manner”. The examiner finds that “meeting in a fluid conveyable manner” requires some type of a physical connection (i.e. the recited “connectors”).    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
7/8/2022